— Levine, J.
Appeals from decisions of the Workers’ Compensation Board, filed February 6, 1987 and September 22, 1987.
In June 1983, claimant, a volunteer firefighter for the Town of Chili Fire Department in Monroe County, was authorized to attend the annual convention of the Northern-Central New York Volunteer Firemen’s Association. The convention was a three-day event located in the Village of Penn Yan, Yates County, approximately 65 miles from where claimant lived. Claimant had arranged to stay with a fellow firefighter, Richard Caternolo, in Caternolo’s mobile home during the convention.
The convention opened June 9, 1983 and the program lasted into the evening. At approximately midnight, petitioner and Caternolo returned to the mobile home. About a half hour to an hour later, claimant decided to go into the village to see what was going on and to get something to eat. He drove to the Keuka bar and restaurant and discovered that the kitchen had closed much earlier. Claimant stayed there for some time drinking and socializing with other firefighters. In addition, he *934became acquainted with Ann Jensen, who was also a patron at the bar. Jensen recollects that claimant had approximately four bottles of beer while at the bar.
Shortly before 2:00 a.m., claimant and Jensen left the bar to find a place to eat breakfast. The closest eating establishment open at that hour was located in the Town of Geneva, Ontario County, some distance away. Claimant drove his motorcycle with Jensen as a passenger. They had traveled less than a mile when claimant lost control of the motorcycle and struck a pole. As a result of the accident claimant sustained serious injuries. A laboratory report showed that claimant had a blood alcohol level of .12%.
Claimant filed a claim with the Workers’ Compensation Board seeking to obtain benefits under the Volunteer Firefighters’ Benefit Law. The State Insurance Fund filed a notice of controversy on behalf of the employer contending that claimant was not injured in the line of duty. A hearing was held and the Board ultimately determined that, at the time of his accident, claimant was acting within the scope of his duties as a volunteer firefighter and awarded him benefits. This appeal ensued.
Volunteer Firefighters’ Benefit Law § 5 (1) (l) provides coverage for volunteer firefighters while they are attending conventions as the authorized delegate of their fire company. This coverage specifically includes "necessary travel directly connected [with the convention]” (Volunteer Firefighters’ Benefit Law § 5 [1] [l]. The employer contends that the Board erred in finding that claimant’s travel to buy breakfast at 2:00 a.m. after drinking at a bar was necessary and directly connected with his attendance at the convention. In response, the Board contends that substantial evidence supports its conclusion that claimant’s travel to a restaurant while attending a convention away from home was a compensable activity under Volunteer Firefighters’ Benefit Law § 5 (1) (l).
In our view, the Board’s determination was supported by substantial evidence and must be affirmed. The evidence that claimant and Jensen were traveling to Geneva to buy breakfast was uncontested. The question of whether this activity was personal, with a purely social motive, or directly related to claimant’s attendance at the convention was a factual issue within the sole province of the Board to resolve (see, Matter of Msylborski v Greenport Fire Dist., 38 AD2d 646). The Board’s conclusion was further supported by the evidence that claimant had attended a working session of the convention which *935lasted well into the evening. In addition, it was undisputed that the Keuka bar and restaurant was no longer serving food when claimant arrived and that it was necessary to travel to Geneva in order to find an eating establishment which was still open. We also reject the employer’s contention that claimant’s intoxication should be considered as a basis for denying him benefits since it failed to prove that the intoxication was a sole cause of the accident (see, Volunteer Firefighters’ Benefit Law § 6; Matter of Day v Smyrna Fire Dept., 27 AD2d 341, 343).
Decisions affirmed, without costs. Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.